Citation Nr: 0522692	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  99-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for dermatophytosis of 
the feet and groin, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant had active military service from July 1977 to 
June 1982.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The case was remanded in July 2000 for 
the purpose of clarifying the appellant's representative, and 
was remanded again in January 2001 in order to obtain 
additional evidence.

The case was then returned to the Board and it was determined 
that further development was required.  In October 2002, 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board ordered 
additional development.  That regulation was subsequently 
invalidated, and the ordered development has yet to be 
accomplished.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, in October 2002, the Board ordered further 
development in this case.  Specifically, the appellant was to 
be afforded a VA examination to determine the current nature 
and extent of his service connected dermatophytosis of the 
feet and groin.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  This law eliminated the concept 
of a well- grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The claims folder does not contain a VCAA letter with respect 
to the issue currently before the Board, and the veteran has 
not been notified of the evidence he needed to supply and 
what VA would do in order to assist him with his claim under 
Quartuccio, supra.

Finally, the Board notes that the criteria for evaluating 
skin disorders were amended by a final rule that became 
effective on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 
31, 2002).  As his appeal was pending at the time the 
applicable regulations were amended, the veteran is entitled 
to consideration under both sets of regulations. 

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA are 
fully complied with and satisfied.  
Specifically, the RO should:

(a)  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an increased evaluation for 
dermatophytosis of the feet and groin.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from a 
Federal department; and

(d) Request that the veteran provide any 
evidence in his possession that pertains to 
his claim, and to identify places at which 
he has received relevant treatment since 
November 2003, the records of which should 
be obtained.

2.  The RO should make arrangements with 
the appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected dermatophytosis of the 
feet and groin.  The examiner should be 
asked to answer the following questions:  
1) What percentage of the veteran's body 
and what percentage of exposed areas are 
affected by his dermatophytosis?  2) Has 
the veteran required intermittent 
systematic therapy such as corticosteroids 
or other  immunosuppressive drugs during 
the past 12-month period, and if so, for 
what duration?  

3.  The RO should then readjudicate the 
veteran's claim for an increased evaluation 
for dermatophytosis of the feet and groin; 
both the old and new regulations pertaining 
to rating skin disorders should be 
considered, as appropriate.  Specifically, 
the RO should address which diagnostic code 
(either 7806 or 7801-7805) is most 
appropriate for evaluating the veteran's 
dermatophytosis.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim. 38 C.F.R. § 3.655 
(2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




